In the district court held for Abbeville district, October, 1802, before Johnson, J., in an action of trespass to try titles, the plaintiff offered in evidence the copy of a grant from the State for certain land, certified by the secretary of State, to be a true copy ; which was objected to as inadmissible, without first ac. -counting for the non-production of the original- gram, and the ob. jection was sustained. Upon exception taken to this decision, and submitted to this court, the whole court were of opinion that the decision of the district court was correctand the exception wps overruled^